DETAILED ACTION
This office action is in response to applicant’s filing dated November 18, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2021 has been entered.

Status of Claims
Claim(s) 1-8, 11, 13, 19-23, 37-39, and 42-55 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed November 18, 2021.  Acknowledgement is made of Applicant's amendment of claims 1 and 6; and addition of new claim 55.  Claims 9, 10, 12, 14-18, and 24-36 were previously canceled.
The restriction requirement as set forth in the Office action mailed on November 2, 2020 was withdrawn in the Office Action mailed August 30, 2021.
Priority
The present application is a continuation of US Application No. 16/351,848 filed March 13, 2019, which is a continuation of PCT/EP2019/050180 filed on January 4, 2019, which claims benefit of foreign priority to EP 18150422.6 and EP 18175852.5 filed on January 5, 2018 and June 4, 2018, respectively. The effective filing date of the instant application is January 5, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 18, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STNext Registry (CAS# 1324386-72-2, Entered STN date: August 28, 2011, obtained from STNext March 14, 2022).
	STNext Registry teaches the compound:

    PNG
    media_image1.png
    185
    267
    media_image1.png
    Greyscale

Regarding claim 1, this compound is a compound of formula (I) wherein A is:

    PNG
    media_image2.png
    127
    109
    media_image2.png
    Greyscale

substituted one Rj, wherein Rj is halogen, Cl; B is NRa, wherein Ra is H; Q is N; Y, Y1, Y2, and Y3 are each CZ, wherein Z is H; and Rb, Rc, Rd, Re, Rf, and Rg are H.

Regarding claim 2, this compound is a compound of formula (Ia) wherein A is:

    PNG
    media_image2.png
    127
    109
    media_image2.png
    Greyscale

j, wherein Rj is halogen, Cl; B is NRa, wherein Ra is H; Y is CZ, wherein Z is H; each Z is H; and Rb, Rc, Rd, Re, Rf, and Rg are H.

Regarding claim 3, this compound is a compound of formula (Ib) wherein A is:

    PNG
    media_image2.png
    127
    109
    media_image2.png
    Greyscale

substituted one Rj, wherein Rj is halogen, Cl; B is NRa, wherein Ra is H; each Z is H; and Rb, Rc, Rd, Re, Rf, and Rg are H.
	Thus, the teachings of STNext Registry anticipates the compounds of claims 1-3.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 11, 13, 19-23, 37-39, and 42-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 21 of copending Application No. 17/434,918 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-8, 11, 13, 19-23, 37-39, and 42-55 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Rayna Rodriguez/             Examiner, Art Unit 1628